Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
This is a Final Office Action on the merits.  Claims 1-13 and 16-22 are currently pending and are addressed below.

Response to Amendment
The amendment filed 11/01/2021 has been entered. Claims 1-13 and 16-22 are currently pending. Some of the previous 35 USC 112 rejections are overcome by Applicant’s amendments and comments, however others remain since they have not been adequately addressed in the response.

Response to Arguments
Applicant's arguments filed 11/01/2021 have been fully considered but they are not persuasive. In response to Applicant's argument that the prior art of record fails to teach or render obvious “translating each teaching command into a set of robot commands” by the processor, the Examiner respectfully disagrees. Firstly, the Examiner notes that Abdallah discloses, at least in para [0023] that controllers 60 and 80 may be embodied as the same device. Secondly, the Examiner notes that the translation of commands from one level of abstraction to another is routine in the art, and the task application file 85, which is readable by the robot controller 80 implicitly comprises a translated set of robot commands. 

Applicant’s arguments with respect to the command templates have been considered but are moot because the arguments do not apply to the combination of references and/or rationale being used in the current rejection.
	
Claim Objections
Claim 11 is objected to because of the following informalities:  in the third to last line, the phrase “wherein the input assembly configured to…” is grammatically incomplete.  Appropriate correction is required.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.



Claims 1-13 and 16-22 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.

Regarding claim 1, the limitation “overriding one of the robot commands” is indistinct since it is unclear how this step is being performed. It is unclear if this is meant to be an automatic step, if the visual input device accepts an input from the user to correct the command, or something else. If the step is meant to be automatic, it is unclear how it would operate. If the step is meant to be controlled by a user, it is unclear how this correction would operate. The specification provides no additional description as to how this step operates. The Examiner notes that, absent further clarification or amendments to the claims, a rejection under 112(a) may be necessary in a subsequent office action.
 
Claims 11 and 19 are similarly indistinct.
Regarding claim 11, the term “the input assembly” in line 8 lacks antecedent basis in the claim. It is unclear if this input assembly is meant to refer to the user interface from above, or another device.
Claim 19 is similarly indistinct.
In the art rejections below the claims have been treated as best understood by the examiner. Any claim not explicitly rejected under this heading is rejected as being dependent on an indefinite claim.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 1-6, 8-13, 16-17 and 19-22 are rejected under 35 U.S.C. 103 as being unpatentable over Abdallah (US 2017/0249561) in view of Buehler et al. (US 2013/0345870) and Jaekel et al. (US 2017/0190052).

Regarding claim 1:
Abdallah teaches a system for teaching a robot the system comprising: 
a wearable device (glove 10) having a plurality of sensors configured to sense signals of at least one of a movement, orientation, position, force, and torque of at least a body and a part of a user's body applied on at least one object as the user demonstrates a task (20, 30, 40, see at least [0017]); 
an object sensor to detect a position and an orientation of the at least one object as the user demonstrates the task ([0024] Optionally, the system 25 may include a camera 38 operable for detecting a target);
a processing device (first controller 60 see at least [0018]) configured to receive the at least one of the movement, orientation, position, and force from the wearable device, 
receive the position and orientation from the object sensor (see at least [0024])
generate teaching commands for the task, and describing an action executed with respect to the at least one object, and generate robot commands by translating each teaching command into a set of robot commands (task application file [0025-0027], see response to arguments above for further discussion of interpretation);
a controller configured to receive the robot commands from the processing device and operate the robot according to the received robot commands (second controller 80, see at least [0025]).

Abdallah is silent as to a visual input device.
Buehler teaches a system and method of teaching a robot and correcting robotic commands including 
an object sensor to detect position and orientation of an object as a workpiece of the robot (see at least cameras [0036]);
a visual input device communicatively coupled to at least one of the processing device and the controller (augmented reality display, [0015]); 
wherein the visual input device configured to generate a visual view to the user of at least one of a movement, orientation, position, force and a torque from the robot in relation to the at least one object, and correct the robot during operation of the robot by overriding the robot commands received by controller (see at least [0010] [0048-0054]).

It would have been obvious to one of ordinary skill in the art at the time of the invention to modify robotic teaching system and method as taught by Abdullah with the technique of visualizing and correcting robotic commands via augmented reality as taught by Buehler in order to utilize intuitive interactions with a user to facilitate training of a robot in a real-time online environment.

The combination of Abdallah and Buehler does not explicitly teach each teaching command being an instantiation of a respective teaching command template. Abdallah does further teach wherein each teaching command is a motion primitive (see at least [0033]). The Examiner further notes that classification of observed data is a well-known aspect of machine learning.
(see at least abstract, [0019-0021] and [0052]).
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the robotic teaching system and method as taught by Abdallah and Buehler with the technique of performing the machine learning of Abdallah using motion templates as taught by Jaekel in order to make possible a simple and robust programming of a robot, in particular, for a manipulator process and/or an assembly process.

Regarding claim 2:
Beuhler further teaches wherein the controller receives the detected position and orientation of the object and operates the robot to perform an operation according to the data of teaching commands (see at least [0009] [0036] [0050]).

Regarding claim 3:
Abdallah and Buehler both teach wherein controller operates the robot comprising at least one of shifting, moving, rising, and lowering the robot closer to the object (see Abdallah [0033] Buehler [0008]).

Regarding claim 4:
Buehler further teaches wherein the visual input device enables visualization of learning result during operation of the robot (see at least [0015]).
Regarding claim 5:
The combination of Abdallah and Beuhler teaches/renders obvious the limitations: wherein the processing device enables data transfer between the wearable device, the object sensor, visual input device, and the controller.

Regarding claim 6:
Abdallah further teaches wherein the wearable device is a glove, a wrist device, a watch, and a ring (see Fig. 1).

Regarding claim 8:
Abdallah further teaches wherein the at least one of the movement, orientation, position, and force defining as data of teaching commands are stored on at least one of a computer readable medium and a cloud database (see at least [0025-0027]).

Regarding claim 9:
Abdallah further teaches wherein actions defined by the teaching commands is selected from a group consisting of an end-effector motion, a grasping motion, strength of grasp, an approaching motion to the object, a lifting motion, a holding motion, a throwing motion, and a waving motion (see at least [0033]).

Regarding claim 10:
Abdallah further teaches wherein the sensors are selected from a group consisting of force sensors, motion sensors, and position sensors (see at least [0018-0022]).

Regarding claims 11-13 and 16-17 and 19-22, the combination of Abdallah, Beuhler, and Jaekel teaches a system and method as detailed with respect to claims 1-6 and 8-10 above.

Claim Rejections - 35 USC § 103
Claims 7 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Abdallah, Beuhler, and Jaekel as applied to claims 1-5 above, and further in view of Kamoi (US 2017/0165841).

Regarding claims 7 and 18:
The combination of Abdallah and Beuhler teach the limitations as in claims 1-5 above. Beuhler is silent as to the augmented reality display comprising a head mounted display.
Kamoi teaches a system and method of robotic programming and teaching wherein an augmented reality headset comprising head mounted goggles are used to display the augmented reality images (see at least Figs. 3 and 5, [0033]) 

It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the augmented reality display for robot programming/teaching as .


Conclusion
The prior art made of record and not relied upon is considered pertinent to Applicant's disclosure.  
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 



If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Khoi Tran can be reached on 5712726919.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


RYAN J. RINK
Examiner
Art Unit 3664


/Ryan Rink/Primary Examiner, Art Unit 3664